DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Jinks on 08/24/2022.
The application has been amended as follows: 
Claim 1 entirely has been replaced with:
1. (currently amended) An end mill comprising:
	a columnar tool body that rotates about a center axis, the tool body having a diameter that is constant in an axial direction of the tool body from a shank end to a machining end of the tool body; and 
	a plurality of outer peripheral cutting edges on an outer peripheral surface of the tool body;
	the plurality of outer peripheral cutting edges comprising at least two first outer peripheral cutting edges and at least two second outer peripheral cutting edges, each of the at least two first outer peripheral cutting edges having a relief angle and each of the at least two second outer peripheral cutting edges having a relief angle;
	wherein the relief angle of each of the at least two first outer peripheral cutting edges increases continuously in the axial direction of the tool body from the shank end to the machining end, while the relief angle of each of the at least two second outer peripheral cutting edges decreases continuously in the axial direction of the tool body from the shank end to the machining end; and
	at an arbitrary position in the axial direction each of the relief angles of each of the at least two first outer peripheral cutting edges is different from each other, and
	at an arbitrary position in the axial direction each of the relief angles of each of the at least two second outer peripheral cutting edges is different from each other.

Claim 2 entirely has been replaced with:
2. (Currently Amended) The end mill according to claim 1, wherein a manner in which the relief angle of the at least two first outer peripheral cutting edges changes in the axial direction of the tool body from the shank end to the machining end, and a manner in which the relief angle of the at least two second outer peripheral cutting edges changes in the axial direction of the tool body from the shank end to the machining end, are contrary to each other.

Claim 3 has been cancelled.

Claim 4 entirely has been replaced with:
4. (Currently Amended) The end mill according to claim 1, wherein the relief angle of one of the at least two first outer peripheral cutting edges and the relief angle of one of the at least two second outer peripheral cutting edges is the same at a particular position in the axial direction, and the relief angle of one of the at least two first outer peripheral cutting edges and the relief angle of one of the at least two second outer peripheral cutting edges are different from each other at an arbitrary position different from the particular position.


Claim 5 entirely has been replaced with:
5. (Currently Amended) The end mill according to claim 1, wherein a value obtained by dividing: 1) a sum of the relief angles of one the at least two first outer peripheral cutting edges and one of the at least two second outer peripheral cutting edges at an arbitrary outer peripheral cutting edge position by 2) a number of the at least two first outer peripheral cutting edges and the at least two second outer peripheral cutting edges, is a relief angle average value, and the relief angle average value is constant at an arbitrary position in the axial direction.

Claim 6 entirely has been replaced with:
6. (Currently Amended) The end mill according to claim 1, wherein each of the relief angles of one of the at least two first outer peripheral cutting edges and each the relief angles of one of the at least two second outer peripheral cutting edges changes within a range of 2° or less. 

New Claim 7 has been added.  The new claim is as follow:
7. (new) An end mill comprising:
	a columnar tool body having a diameter, a shank end and a machining end; the tool body having a constant diameter extending in an axial direction along a center rotation axis between the shank end and the machining end;
	the end mill, on an outer peripheral surface, comprises a plurality of outer peripheral cutting edges extending between the machining end and shank end;
	wherein the plurality of outer peripheral cutting edges comprises in order along a circumferential rotation direction:
		at least a first outer peripheral cutting edge having a first relief angle, 
		at least a second outer peripheral cutting edge having a second relief angle, 
		at least a third outer peripheral cutting edge having a third relief angle,
		and at least a fourth outer peripheral cutting edge having a fourth relief angle;
	wherein the each of the first relief angle and third relief angle increases continuously in the axial direction from the shank end to the machining end while each of the second relief angle and the fourth relief angle decreases continuously in the axial direction from the shank end to the machining end;
	wherein the first relief angle is different from the third relief angle at an arbitrary position in the axial direction, and 
	the second relief angle is different from the fourth relief angle at an arbitrary position in the axial direction.

REASONS FOR ALLOWANCE
Claims 1-2 and 4-7 are allowed.
The following is an examiner’s statement of reasons for allowance Noland US 2004/0120777 in view of JP 57-127608 (hereafter—JP’608--) and in further view of Kress US 2020/0070258 is the closest art of record.
In regards to claim 1, Noland discloses an end mill (10) comprising a columnar body (refer to the body of the end mill as in Figure 9) that rotates about a center axis (inherently the end mill rotates in order to machine a workpiece), the tool body having a diameter that is constant in an axial direction of the tool body (see paragraph [0079] which discloses an embodiment on which there is an end mill having a diameter (singular) of ½ inch, also see Figures 9-12 where different cross sectional views of the end mill along the axis, show the diameters being constant along the axis) from a shank end to a machining end; and a plurality of outer peripheral cutting edges (20a, 20b, 20c, 20d) on an outer peripheral surface of the tool body; the plurality of outer peripheral cutting edges comprising at least two first outer peripheral cutting edges (refer to two of 20a, 20b, 20c or 20d), and at least two second outer peripheral cutting edges (refer to the other two of 20a, 20b, 20c or 20d), (see Figures 9-12), each of the at least two first outer peripheral cutting edges having a relief angle (Ya) and each of the at least two second outer peripheral cutting edges having a relief angle (Yb) (each relief angle changing in the axial direction from the shank end to the machining end.
	Noland explicitly discloses and/or teaches that these changes in relief angles of each of their respective cutting edges are being performed in an attempt to reduce resonant vibration and achieve greater stability when machining (see at least paragraph [0027-0028]). 
However, Noland fails to explicitly disclose that the relief angle (Ya) of each the at least two first outer peripheral cutting edges (20a) changes as to continuously increase in the axial direction of the tool body.
Nevertheless, Kress discloses that it is well known in the art to have a continous increase in relief or clearance angle of a cutting edge, at least at a portion along an axial direction of the tool body of an end mill (see paragraphs [0065] and Figures 1-3).
However, Noland fails to explicitly disclose that the relief angle (Ya) of each the at least two second outer peripheral cutting edges (20a) changes as to continuously decrease in the axial direction of the tool body.
JP’608 teaches that it is well known in the art to have a continuous decrease in relief or clearance angles along an axial direction of a tool body of an end mill.  See Figures 1 and 2.
The closest prior art found, Noland in view of JP’608 and in further view of Kress do not teach or suggest that “at an arbitrary position in the axial direction each of the relief angles of each of the two at least first outer peripheral cutting edges is different from each other, and at an arbitrary position in the axial direction each of the relive angles of each of the at least two second outer peripheral cutting edges is different from each other” a further modification of the device of Noland would require altering the way that the device of Noland was designed to function. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claim.
In regards to claim 7 (new), Noland discloses an end mill (10) comprising a columnar body (refer to the body of the end mill as in Figure 9) that rotates about a center axis (inherently the end mill rotates in order to machine a workpiece), the tool body having a diameter that is constant in an axial direction of the tool body (see paragraph [0079] which discloses an embodiment on which there is an end mill having a diameter (singular) of ½ inch, also see Figures 9-12 where different cross sectional views of the end mill along the axis, show the diameters being constant along the axis) from a shank end to a machining end; and a plurality of outer peripheral cutting edges (20a, 20b, 20c, 20d) on an outer peripheral surface of the tool body; the plurality of outer peripheral cutting edges comprising in order along a circumferential rotation direction; at least a first outer peripheral cutting edge (refer to one of 20a, 20b, 20c or 20d) having a relief angle (Ya), at least a second outer peripheral cutting edge (refer another one of 20a, 20b, 20c or 20d) having a second relief angle (Yb), at least a third outer peripheral cutting edge (refer another one of 20a, 20b, 20c or 20d) having a third relief angle (Ya), and at least a fourth outer peripheral cutting edge (refer another one of 20a, 20b, 20c or 20d) having a fourth relief angle (Yb); , and at least two second outer peripheral cutting edges (refer to the other two of 20a, 20b, 20c or 20d), (see Figures 9-12), each relief angle changing in the axial direction from the shank end to the machining end.
	Noland explicitly discloses and/or teaches that these changes in relief angles of each of their respective cutting edges are being performed in an attempt to reduce resonant vibration and achieve greater stability when machining (see at least paragraph [0027-0028]). 
However, Noland fails to explicitly disclose that the relief angle (Ya) of each the at least two first outer peripheral cutting edges (20a) changes as to continuously increase in the axial direction of the tool body.
Nevertheless, Kress discloses that it is well known in the art to have a continous increase in relief or clearance angle of a cutting edge, at least at a portion along an axial direction of the tool body of an end mill (see paragraphs [0065] and Figures 1-3).
However, Noland fails to explicitly disclose that the relief angle (Ya) of each the at least two second outer peripheral cutting edges (20a) changes as to continuously decrease in the axial direction of the tool body.
JP’608 teaches that it is well known in the art to have a continuous decrease in relief or clearance angles along an axial direction of a tool body of an end mill.  See Figures 1 and 2.
The closest prior art found, Noland in view of JP’608 and in further view of Kress do not teach or suggest that “wherein the each of the first relief angle and third relief angle increases continuously in the axial direction from the shank end to the machining end while each of the second relief angle and the fourth relief angle decreases continuously in the axial direction from the shank end to the machining end; wherein the first relief angle is different from the third relief angle at an arbitrary position in the axial direction, and the second relief angle is different from the fourth relief angle at an arbitrary position in the axial direction” a further modification of the device of Noland would require altering the way that the device of Noland was designed to function. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICOLE N RAMOS/            Primary Examiner, Art Unit 3722